 1                                   UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                   ***

 4    MICHAEL CHIANG,                                          Case No. 2:21-cv-00186-JCM-EJY
 5                      Plaintiff,
 6            vs.                                                            ORDER
 7    DOROTHY LOUISE CARR, an individual;
      DANNY NIXON HUNT, an individual;
 8    GEICO      CASUALTY      COMPANY,     a
      corporation; DOES 1 through 10; and ROE
 9    CORPORATIONS 1 through 10, inclusive,
10                      Defendants.
11

12          Before the Court is Danny Dixon Hunt’s Motion for Determination of Good Faith Settlement
13   and for Other Orders Relating to Counterclaims, Cross-Claims, and Third Party Claims. ECF No.
14   8. The Court has considered the Motion and the Non-Opposition filed by Plaintiff (ECF No. 9). The
15   Court finds as follows.
16   I.     Background
17          The underlying case arises from a car accident that occurred in December 2019, in which
18   Dorothy Carr was driving Hunt’s car when she collided with Plaintiff. Defendant Hunt proposed to
19   pay, and Plaintiff has accepted, a settlement of $25,000 from Hunt in exchange for a full and final
20   settlement of the dispute between these two parties in the above captioned case.
21   II.    Discussion
22          A.         The Applicable Legal Standard.
23          Nevada law expressly provides a process for good faith settlement. NRS 17.245 states, in
24   pertinent part:
25          1. When a release or a covenant not to sue or not to enforce judgment is given in
            good faith to one of two or more persons liable in tort for the same injury or the
26          same wrongful death:
            (a) It does not discharge any of the other tortfeasors from liability for the injury or
27          wrongful death unless its terms so provide, but it reduces the claim against the
            others to the extent of any amount stipulated by the release or the covenant, or in
28          the amount of the consideration paid for it, whichever is the greater; and
                                                        1
 1          (b) It discharges the tortfeasor to whom it is given from all liability for contribution
            and for equitable indemnity to any other tortfeasor.
 2

 3          The Court has discretion to determine whether a settlement is in good faith under the statute

 4   based on all the relevant facts available. Velsicol Chem. Corp. v. Davidson, 811 P.2d 561, 653 (Nev.

 5   1991). Among the factors a court may consider when making a good faith determination are “[1]

 6   [t]he amount paid in settlement, [2] the allocation of the settlement proceeds among plaintiffs, [3]

 7   the insurance policy limits of settling defendants, [4] the financial condition of settling defendants,

 8   and [5] the existence of collusion, fraud or tortious conduct aimed to injure the interests of non-

 9   settling defendants.” The Doctors Co. v. Vincent, 98 P.3d 681, 686 (Nev. 2004) (quoting In re MGM

10   Grand Hotel Fire Litig., 570 F. Supp. 913, 927 (D. Nev. 1983)). However, these factors are not

11   exhaustive. Duk v. MGM Grand Hotel, Inc., 320 F.3d 1052, 1060-61 (9th Cir. 2003), as amended

12   on denial of reh’g (Apr. 17, 2003). In fact, “Nevada law includes no requirement that a court

13   consider or limit its analysis to the MGM factors…” Clark County School District v. Travelers

14   Casualty and Surety Company of America, Case No. 2:13-cv-01100, 2016 WL 443160, at *4 (D.

15   Nev. Aug. 18, 2016) (citation omitted).

16          Nevada’s statute was enacted “to encourage settlements by discharging all liability for

17   contribution by a settling tortfeasor to others upon a finding that the settlement was entered in ‘good

18   faith’.” Kerr v. Wanderer & Wanderer, 211 F.R.D. 625, 631-32 (D. Nev. 2002) (quoting In re MGM

19   Grand Hotel Fire Litig., 570 F. Supp. at 926). Since the “good faith” settlement determination by

20   the Court releases the settling parties from further contribution to the non-settling parties pursuant

21   to NRS 17.245(1)(b), “the approving court must use its discretion to consider the fairness and overall

22   appropriateness of the proposed settlement.” Duk, 320 F.3d at 1060-61 (citing Velsicol Chem.

23   Corp., 811 P.2d at 563).

24          B.      Application of the Law to the Facts.

25          Upon analysis of the totality of the facts in this case, the Court finds the $25,000 settlement

26   by Hunt is in good faith. There is no allocation of the proceeds to consider, the $25,000 represents

27   the policy limits available from Hunt’s policy, Hunt’s financial condition was not a consideration

28   when reaching settlement, and the settlement was reached through an arms-length negotiation. Thus,
                                                       2
 1   the totality of the facts in this case, when applied to the factors established in In re MGM Grand

 2   Hotel Fire Litg., and “the fairness and overall appropriateness of the proposed settlement,” lead the

 3   Court to conclude the settlement offered by Hunt and accepted by Plaintiff is in good faith. This

 4   Order releases Hunt from any and all liability claims, present or future, alleged or which could have

 5   been alleged, whether in equity or in law, by any non-settling party.

 6   III.   Conclusion

 7          Accordingly, IT IS HEREBY ORDERED that Danny Nixon Hunt’s Motion for

 8   Determination of Good Faith Settlement and for Other Orders Relating to Counterclaims, Cross-

 9   Claims, and Third Party Claims (ECF No. 8) is GRANTED.

10          DATED this 12th day of May, 2021.

11

12
                                                          ELAYNA J. YOUCHAH
13                                                        UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
